Circuit Court for Baltimore City
Case No. 24-C-14-002017
Argued: September 29, 2015
                                       IN THE COURT OF APPEALS

                                             OF MARYLAND

                                         Misc. Docket AG No. 35

                                          September Term, 2014



                                   ATTORNEY GRIEVANCE COMMISSION

                                             OF MARYLAND

                                                     v.

                                       MICHAEL B. MITCHELL, JR.



                                           Barbera, C.J.
                                           Battaglia
                                           Greene
                                           Adkins
                                           McDonald
                                           Harrell, Jr., Glenn T., (Retired,
                                           Specially Assigned)
                                           Cathell, Dale R. (Retired,
                                           Specially Assigned),


                                                          JJ.

                                          PER CURIAM ORDER



                                         Filed: September 29, 2015
ATTORNEY GRIEVANCE               *     In the
COMMISSION OF MARYLAND
                                  *    Court of Appeals

          v.                     *     of Maryland

                                  *    Misc. Docket AG No. 35
MICHAEL B. MITCHELL, JR.
                                  *    September Term, 2014


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 29th day September 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Michael B. Mitchell, Jr., be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Michael B. Mitchell, Jr. from the register of attorneys, and pursuant

to Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against

Michael B. Mitchell, Jr.



                                       /s/ Mary Ellen Barbera
                                      Chief Judge